Citation Nr: 1134960	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2011, the Veteran was afforded a videoconference hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for multiple sclerosis.  Specifically, the Veteran has argued that within seven years of separation from service, he experienced symptoms that included a loss of eyesight in his left eye for about one week, in 1976, as well as back pain, and memory impairment, and that service connection is warranted as a presumptive condition.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  

A review of the VA progress notes shows that they contain several recorded histories in which the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA) based on his multiple sclerosis.  See VA progress notes, dated in January 2008 (two references), and February of 2008.  

The SSA's decision and supporting medical reports have not been requested, and are not currently contained in the claims files.  On remand, an attempt should be made to obtain the SSA's records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Social Security Administration's disability determination for the Veteran, and all their available supporting medical records, pertinent to the appellant's claim for Social Security disability benefits. 

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The appellant should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


